Citation Nr: 9906306	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-21 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hemorrhoids secondary 
to the veteran's service-connected left shoulder and cervical 
spine disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



REMAND

The appellant had active service from January 1989 to 
December 1990.

This matter is before the Board of Veterans' Appeal (the 
Board) from an October 1996 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs, that denied the appellant's claim for 
entitlement to service connection for a gastrointestinal 
disorder, hemorrhoids, secondary to his service-connected 
disabilities.

The appellant contends, in essence, that he currently suffers 
from hemorrhoids as a result of his service-connected 
disabilities of the left shoulder and cervical spine.  
Specifically, it is alleged that his current internal and 
external hemorrhoids were caused by or resulted from the 
various pain medications prescribed for his service-connected 
disabilities.  

In support of his contention, the appellant has submitted 
several statements from a private physician, J. A. Johnson, 
M.D.  These statements indicate that the veteran has been 
treated since August 1995 for hemorrhoidal problems.  Dr. 
Johnson also noted in the February 1997 statement that the 
veteran's medical history showed he had taken Motrin, 
Relafen, Naproxyn [sic], and Percocet; and "[t]hese 
medications would cause constipation which is a contributory 
factor in hemorrhoids."  

Further review of the evidence of record reveals that the RO 
has made no attempt to obtain copies of the veteran's actual 
treatment records from Dr. Johnson.  In addition, in light of 
the current medical evidence of record, the Board believes 
that the veteran should be afforded a VA medical examination 
for the purpose of obtaining a diagnosis and medical opinion 
as to the etiology and or cause of any current hemorrhoid 
disorder.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In light of the above, this case is REMANDED to the RO for 
the following actions:

1.  The VARO should contact the veteran 
and request that he sign and return a 
consent form authorizing the release to 
VA of the clinical records held by Dr. J. 
A. Johnson.  Once this form is received, 
the RO should request copies of the 
veteran's clinical records from John A. 
Johnson, Jr., M. D., 924 Mar Walt Drive, 
Fort Walton Beach, Florida 32547.

2.  The VARO should also obtain and 
associate with the claims folder, copies 
of the veteran's VA medical records dated 
since February 1997.

3. Once the above requested information 
has been requested and associated with 
the claims folder, the RO should afford 
the veteran a rectal examination. 
Diagnoses of all conditions noted should 
be provided.  The medical examiner should 
render an opinion as to whether any 
currently diagnosed disorder is 
etiologically or causally related to 
either the veteran's prior service or his 
service-connected disabilities.  All 
indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the veteran's entire medical history 
can be taken into consideration.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

5.  In the event that the veteran's claim 
remains denied, in whole or in part, he 
and his representative should be provided 
with an appropriate supplemental 
statement of the case, and an opportunity 
to respond, and the case should be 
returned to the Board for further 
appellate consideration if otherwise in 
order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


